EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Schonauer on April 13, 2022.
The application has been amended as follows: 
Regarding claim 5, in line 5, “the balde” has been changed to “the blade”.  
Regarding claim 7, in lines 2-3, “a first and second blade assembly” has been changed to “first and second blade assemblies”.
Regarding claim 8, in lines 2-3, “a first and second blade assembly” has been changed to “first and second blade assemblies”.
Regarding claim 10, in line 11, “a muscle retractor blade” has been changed to “the muscle retractor blade”.  
Regarding claim 15, in line 11, “a muscle retractor blade” has been changed to “the muscle retractor blade”.  
Regarding claim 19, in line 10, “having a distal face and” has been deleted.  In line 16, “a distal face” has been changed to “the distal face”.  In line 23, “a first and second blade assembly” has been changed to “first and second blade assemblies”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773